Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 March 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 12. March 1809.

Last night I received your kind favour of the 4th: instt: with the information the most delightful to my feelings, that my mother is recovering still, that the children are well, and that I may hope to find you so, upon my return.—May God Almighty grant that this hope may be realized.
This is the last Letter which I purpose to write you from this place—Yesterday the Supreme Court delivered their opinion upon the principal Cause for which I came—or rather they declined giving an opinion upon the question itself, and decided it against us on a defect in the pleadings—This is one of the mysteries of the Law, which I could not explain to you so as to make it intelligible—It has nothing to do with the real questions in the case—The Court thought it most prudent not to decide these.
There are two other cases in which I was engaged here, which will go off upon points equally immaterial to the questions of right and wrong between the parties—There have been five or six learned arguments upon them, in two of which I have taken my part—The Court are prodigiously perplexed about making up their opinions upon these points also; and I shall not wait for them any longer—
Wednesday morning the 15th: I intend taking my seat in the Stage for Baltimore. And I shall continue my journey by the water Stage to Philadelphia; and then from New-York to Providence by the passage of the Sound.
I think I wrote you on Thursday that Mrs: Buchanan was at Bladensburg and soon expected here—She arrived here with her husband that same Evening.—She is quite unwell, with a severe cough; which yesterday and this day has confined her to her chamber, and for which she has been bled by Dr: Patterson—Mrs: Boyd has also been very unwell for several days, but is I believe now recovering—Mrs: Hellen I think looks better than I have ever known since she was married—I should suspect she will grow fat—In which case I shall have somebody to keep me in countenance; for I continue to grow fat in spite of all my tribulations—Since the first week after I arrived here, when I was over-fatigued and unwell, I have more than recovered all the flesh I had lost. But my eyes have suffered by the intensity of my night-watches over my business; and I am more purblind than ever.
I have been to Church with Mr: Hellen, Mr: Buchanan, and the two girls, and heard Mr: Addison preach a sermon upon meekness—Blessed are the meek, for they shall inherit the Earth—There was talk after the last day of the Congressional Session, of two or three probable duels between the ci-devant members—Among others, one was said to be necessary between Mr: Eppes and Mr: Key—but they did not fight—Whether they ever had any thought of fighting, or whether they concluded on second thoughts to abate their manly rage, and wait for opportunities of new conflicts with the tongue I am not informed, but Mr: Addison said much on the duty and obligation of forgiving injuries which I thought very just, and very wise.
The Union has arrived, after having been long expected—Mr: Gibbon brings dispatches from England, and Mr: Purviance from France—But still the news from Spain remains as contradictory as it had been for three weeks before—There has been an alteration in the English orders of Council, which will produce as I believe a material effect on the measures of Congress at their Session in May. I do not learn whether the reports that Buonaparte had repealed one of his most obnoxious decrees is also true.
I am going with Mr: Buchanan to dine at Mr: Boyd’s—Also with your mother and the girls. There is something between this family and that, which I much lo to perceive existing, but I know not what it is, and of which I have taken  because it has not been mentioned to me on either side—If it had been I should have been glad if it were in my power, to have reconciled parties, between whom I can conceive no reasonable ground of variance—Not knowing the cause, I have thought it would be considered that interference on my part would be officious
I dined yesterday with Mr: Cranch—If you should have the opportunity, let his friends at Quincy know, that he and his family were then well.
For a few days more, my dearest friend, farewell

John Quincy Adams.